DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 require “at a position substantially similar to the recorded position” that fails to clearly and precisely define the metes and bounds of the claimed invention.
Claims 11 and 21 require “geographically proximate region around the user” that fails to clearly and precisely define the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (US20170249192A1).
Regarding claim 1, Thompson discloses method of dynamically adapting network performance parameters for applications, the method comprising ([Abstract] shows a method to facilitate downloading of one or more visual assets at a reduced priority transmission rate or at a nominal transmission rate): 
setting a first bandwidth limit [nominal transmission rate] for a first application and a second bandwidth limit [reduced transmission rate] for a second application (Fig 1 and para [0015] show the 
detecting an event of interest to a user (para [0005] shows determining a need to download one or more visual assets); 
identifying a media asset associated with the event (para [0005] shows determining a need to download one or more visual assets associated with a plurality of workloads of one or more applications); 
determining a first likelihood that the media asset will be accessed using the first application and a second likelihood that the media asset will be accessed using the second application (para [0020] shows information regarding the most frequently or heavily used workloads of the applications may be known or determined for a particular user); and 
in response to determining that the first likelihood is greater than the likelihood, reducing the second bandwidth limit by a first amount to increase the first bandwidth limit by the first amount (para [0034] shows the downloading controller 122 may then download (at 206) one or more visual assets as the highest priority workload to the client device 102 at a data transfer rate associated with normal priority (or higher priority) data transfers; para [0035] shows the process 200 further includes downloading one or more visual assets of one or more remaining workloads at a reduced data transfer rate associated with lower priority transfers, where transfer rates are adjusted for high priority and low priority downloading of assets depending on the application workload priority.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Fielibert et al. (US20090144792A1) and Khare et al. (US20080189388A1).
Regarding claim 2, Thompson discloses a method of dynamically adapting network performance parameters for applications, the method comprising (Abstract] shows a method to facilitate downloading of one or more visual assets at a reduced priority transmission rate or at a nominal transmission rate; Fig 1 and para [0015] show the hosting system 110 includes a first application 124, a second application 126; para [0016] shows each of the applications may enable the user to perform a variety of tasks that represent different “workloads” to the respective applications; para [0005, 0037] shows visual assets associated with a plurality of workloads are prioritized and downloaded according to the prioritization):
setting at a server, a first bandwidth limit [nominal transmission rate] for a first application and a second bandwidth limit [reduced transmission rate] for a second application based on measuring bandwidth consumption for the first and second applications respectively (para [0005] shows each application may download one or more visual assets associated at a nominal transmission rate and other visual assets at a reduced priority transmission rate); 
detecting at the server, an occurrence of an event (para [0005] shows determining a need to download one or more visual assets); 
retrieving a user profile for a user (para [0020] shows information regarding the most frequently or heavily used workloads of the applications may be known or determined for a particular user); 
identifying by the server, a media asset associated with the event (para [0041] shows the highest priority visual assets that are required to be downloaded); 
retrieving, from the user profile, a plurality of applications used by the user (para [0031] shows the hosting system 110 examining usage history information associated with prior application usage by the user); 
determining, from the plurality of applications, usage statistics of the first application and the second application (para [0020] shows information regarding the most frequently or heavily used workloads of the applications may be known or determined for a particular user); 
based on the usage statistics of the first application and the second application, determining a first likelihood and a second likelihood, wherein the first likelihood is an indication that the media asset will be accessed using the first application and the second likelihood is an indication that the media asset will be accessed using the second application; and upon determining that the first likelihood is greater than the second likelihood, reducing by the server the second bandwidth limit by a first amount to increase the first bandwidth limit by the first amount (para [0031] shows the hosting system 110 examining usage history information to determine the priority ranking of the at least one application based on the individual usage history information associated with the user; para [0034] shows the downloading controller 122 may then download (at 206) one or more visual assets as the highest priority workload to the client device 102 at a data transfer rate associated with normal priority (or higher priority) data transfers on the one or more networks; para [0035] shows the process 200 further includes downloading one or more visual assets of one or more remaining workloads at a reduced data transfer rate associated with lower priority transfers, where transfer rates are adjusted for high priority and low priority downloading of assets depending on the application workload priority.)

Thompson fails to teach:
setting at a server, a first bandwidth limit for a first application and a second bandwidth limit for a second application based on measuring bandwidth consumption for the first and second applications respectively; and
the user profile comprises a list of events the user wishes to be notified about; and
determining whether the event matches the list of events; upon determining that the event matches the list of events, identifying by the server, a media asset associated with the event.
However Fielibert, in an analogous art ([Abstract] shows a method for adjusting bitrate among multiple media streams), discloses:
setting at a server, a first bandwidth limit for a first stream [5 Mbits/sec for data] and a second bandwidth limit for a second stream [20 Mbits/s for media] based on measuring bandwidth consumption for the first and second streams respectively ([Abstract] shows each media stream utilizes a corresponding bitrate, and the plurality of media streams has a combined bitrate; para [0034] shows statistical rate controller 220 monitors the per-stream bitrate 275 of each transrated media stream; the per-stream bitrate of a first media stream that is currently less complex (or easier to encode) is decreased, and the per-stream bitrate of a second media stream that is currently more complex (or harder to encode) is increased; para [0040] shows for example, with a subscriber connection 157 that supports a total maximum bitrate of 25 Mbits/s, the service provider can allocate 5 Mbits/sec for data and leave 20 Mbits/s for media.)
The applications in Thompson (para [0005]) are mapped to the multiple media streams in Fielibert ([Abstract]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Thompson with the teaching of Fielibert in order to enable the provider to guarantee a specific number of media streams, since the provider can determine how many media streams can fit into the remaining bandwidth. (Fielibert; para [0040]).

Thompson-Fielibert as combined fails to teach:
the user profile comprises a list of events the user wishes to be notified about; and determining whether the event matches the list of events; upon determining that the event matches the list of events, identifying by the server, a media asset associated with the event.
However, Khare discloses:
the user profile comprises a list of events the user wishes to be notified about; and determining whether the event matches the list of events; upon determining that the event matches the list of events, identifying by the server, a media asset associated with the event (para [0011] shows a user subscribes to information of interest to the user, registers devices and application on which to receive subscriptions and specifies a threshold level of interest in a topic. When information relating to the subscribed topic is sensed, the system routes the information accordingly; para [0066] shows information can be in any form, such as video, audio, multimedia, or streaming media.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Thompson-Fielibert with the teaching of Khare in order to provide information to the user in a more timely way (Khare; para [0008].)

Regarding claim 3, Thompson-Fielibert-Khare as applied to claim 2 discloses: 
determining that the second bandwidth limit cannot be reduced as the second application is accessing a second media asset consuming bandwidth up to the second bandwidth limit (Fielibert; para [0041] shows a minimum amount of bandwidth to be allocated for other services (e.g., data, voice, etc.)); 
upon determining that the second bandwidth limit cannot be reduced, determining a first quality associated with a first bit consumption rate of the second media asset (Fielibert; para [0037] shows the maximum bitrate might be determined as the rate at which a threshold number of errors occur); and 
reducing the quality of the second media asset from the first quality to a lower second quality, the second quality being associated with a second bit consumption rate lower than the first bit consumption rate (Fielibert; [Abstract] shows each media stream utilizes a corresponding bitrate, and the plurality of media streams has a combined bitrate; para [0041] shows to reduce maximum transrater bitrate on one stream. That is, the bandwidth allocated to transrater 160 is reduced, leaving that bandwidth available for use by other services.)

Regarding claim 4, Thompson-Fielibert-Khare as applied to claim 2 discloses: 
presenting the user an option to manually reduce the second bandwidth limit to satisfy the increase in bandwidth consumption of the first application; and in response to receiving an input from the user, reducing the second bandwidth limit of the second application based on the received input (Thompson; para [0002] shows a user manually switches from one application to another application; para [0035] shows downloading one or more visual assets of one or more remaining workloads in the background (or at a reduced data transfer rate associated with lower priority transfers.)

Regarding claim 5, Thompson-Fielibert-Khare as applied to claim 2 discloses reducing the second bandwidth limit further comprises: 
stopping the second application from accessing content to free up the first amount of bandwidth (Thompson; para [0037] shows delaying the downloading of the lower priority assets until a later time when network demands may be less strained); and 
recording a position of content where the access to content was stopped (Thompson; para [0035] shows after the downloading controller 122 has downloaded the visual assets associated with the four highest priority workloads, the downloading controller 122 may continue to download the visual assets of all remaining workloads of the application.)

Regarding claim 6, Thompson-Fielibert-Khare as applied to claim 5 discloses the second application resumes accessing content at a position substantially similar to the recorded position (Thompson; para [0035] shows after the downloading controller 122 has downloaded the visual assets associated with the four highest priority workloads, the downloading controller 122 may continue to download the visual assets of all remaining workloads of the application.)

Regarding claim 7, Thompson-Fielibert-Khare as applied to claim 2 discloses the second application is automatically allowed to access content when the first amount of bandwidth is available again (Thompson; para [0035] shows after the downloading controller 122 has downloaded the visual assets associated with the four highest priority workloads, the downloading controller 122 may continue to download the visual assets of all remaining workloads of the application.)

Regarding claim 8, Thompson-Fielibert-Khare as applied to claim 2 discloses the determining the first likelihood and the second likelihood further comprises: retrieving, from the user profile, a first plurality of media assets accessed by the user using the first application; determining a first set of characteristics common in the first plurality of media assets; retrieving, from the user profile, a second plurality of media assets accessed by the user using the second application; determining a second set of characteristics common in the second plurality of media assets; determining a type of the media asset; comparing the type to the first set of characteristics and the second set of characteristics; and based on the comparison, determining the first likelihood and the second likelihood (Thompson; para [0031] shows the hosting system 110 examining usage history information to determine the priority ranking of the at least one application based on the individual usage history information associated with the user; para [0034] shows the downloading controller 122 may then download (at 206) one or more visual assets as the highest priority workload to the client device 102 at a data transfer rate associated with normal priority (or higher priority) data transfers on the one or more networks; para [0035] shows the process 200 further includes downloading one or more visual assets of one or more remaining workloads at a reduced data transfer rate associated with lower priority transfers, where transfer rates are adjusted for high priority and low priority downloading of assets depending on the application workload priority.)

Regarding claim 9, Thompson-Fielibert-Khare as applied to claim 2 discloses the first bandwidth limit is determined by measuring bandwidth consumption of each of a plurality of instances of the first application running over a plurality of devices (Thompson; para [0020] shows the asset registry 123 may include information known based on past usage of the applications 124, 126, 128 by some or all previous users. Fielibert; para [0040] shows for example, with a subscriber connection 157 that supports a total maximum bitrate of 25 Mbits/s, the service provider can allocate 5 Mbits/sec for data and leave 20 Mbits/s for media.)

Regarding claim 10, Thompson-Fielibert-Khare as applied to claim 2 discloses communicating the reduction in the second bandwidth limit to a media guidance application [wireless interface 655], wherein the communication is sent over a first network different [bus 606] from a second network [wireless network 653] over which the media asset is transmitted (Thompson; Fig 6 and para [0061, 0065] show reduced priority transmission rate is communicated to the wireless interface 655 over bus 606 (that is different to the wireless network 653.))

Regarding claims 12-20, claims 12-20 are directed to a system. These method claims required limitations that are similar to those recited in the method claims 2-10 to carry out the method steps.  And since the references of Thompson-Fielibert-Khare combined teach the method including limitations required to carry out the method steps, therefore the system claims 12-20 would have also been obvious in view of the method disclosed in Thompson-Fielibert-Khare combined.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Fielibert and Khare, further in view of Abrams (US20160142793A1).
Regarding claims 11 and 21, Thompson-Fielibert-Khare as applied to claims 2 and 12 discloses determining whether the event matches the list of events associated with the user further comprises at least one of: 
determining whether the event occurs in a geographically proximate region around the user, wherein the geographically proximate region is defined by the user (Khare; para [0073] shows a user 102, Miguel, subscribes to an R.E.M. concert at Chateau Ste. Michelle Winery in Woodinville, Wash.)
Thompson-Fielibert-Khare fails to teach determining the event is associated with a communication that the user has transmitted to a remote server, wherein the remote server transmits the communication to a plurality of other users associated with the first user on the remote server.
However, Abrams discloses determining the event is associated with a communication that the user has transmitted to a remote server, wherein the remote server transmits the communication to a plurality of other users associated with the first user on the remote server (para [0036] shows owners of wireless devices 76 may subscribe to services that allow them to obtain streamed video for various live events; para [0075] shows wireless device 76 may provide information to application server 64 about a friend with whom the operator of wireless device 76 desires to share content. Application server 64 may then provide such content to the friend using streaming server 62 to provide the content to the friend's wireless device 76.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Thompson-Fielibert-Khare with the teaching of Abrams in order to enable users to share contents with friends (Abrams; para [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442